DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-15 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 and 11/11/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 is objected to for the purpose of clarification. Claim 10 recites “wherein the first position is set within a range between a rotation range of the motor at a time when the clamping process is performed and a rotation range of the motor at a time when the clinching process is performed.” As shown in Applicant’s Figure 2, the range SE (stop target range), is between clamp range (CL) and the clinching process (“Following the penetration range TH, a clinch range of the clinching process is set, and following the clinch range, a clamp release range of the returning process is set, met by the stop target range start-point position PS”; (Applicant’s specification; [0042]). The Examiner acknowledges the stop target range appears between the clamping process and clinching process in Figure 2, however, the order of operations due to forward direction of the driven gear 51 shows the order of operation would start within start target range, then rotate clockwise through a clamping process, penetration process, clinching process, then the clamp is released and return to the stop target range. It is construed, the stapler is in the stop target range between the beginning stapling process and end stapling process but the stapler does not go within a stop target range between the clamping and clinching process. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-9, 11 and 15, it is unclear if the recitations are method steps. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p)(II). This rejection may be overcome by amending the recitations to be proper functional recitations, for example:
- the recitation in claim 1 “a first position detection unit that detects that a rotational position…a braking unit that applies braking to the motor…a difference calculation unit that calculates a difference…” could be amended to recite “a first position detection unit configured to detect that a rotational position…a braking unit configured to apply braking to the motor…a difference calculation unit configured to calculate a difference…”
- the recitation in claims 2 and 3 “wherein after the motor is decelerated…the braking unit is configured to apply braking to the motor” could be amended to recite “wherein the motor is configured to be decelerated…the braking unit is configured to apply braking to the motor”
- the recitation in claims 4 and 5 “the motor control unit moves…” could be amended to recite “the motor control is configured to move…”
- the recitation in claims 6 and 7 “detection unit that detects….calculation unit calculates” could be amended to recite “detection unit configured to detect…calculation unit configured to calculate”
- the recitation in claims 8 and 9 “motor control unit causes” could be amended to recite “motor control unit configured to cause the motor”
- the recitation in claim 11 “detection unit that detects…deceleration unit that decelerates…rotation amount detection unit that detects…braking unit that applies braking” could be amended to recite “detection unit configured to detect…deceleration unit configured to decelerate…rotation amount detection unit configured to detect…braking unit configured to apply braking…”
- the recitation in claim 15 “first position detector that detects…a controller that applies braking…” could be amended to recite “first position detector configured to detect…a controller configured to apply braking…”
Claims 10 and 12-14 are also rejected because they are dependent on claim 1 or 11.

In addition,
Claim 9 is also rejected because it is unclear how the rotation amount of the motor is smaller than the first distance. Claim 9 is dependent on claim 6 which recites, “wherein the first position is located downstream of the stop target position”. The Applicant’s specification states  “the stop target position P1 of the driven gear 51 going beyond the detection position P101 of the home position sensor 101 is equivalent to the stop positions of the driven gear 51 and the motor 5 being located downstream of the stop target position” [0064] and “when the stop target position P1 of the driven gear 51 goes beyond (passes) the detection position P101 of the home position sensor 101 and stops, the driven gear 51 is moved backward (rotated in reverse) by an amount corresponding to an excess, and when the stop target position P1 is short of (does not reach) the detection position P101 and stops, the driven gear 51 is moved forward (rotated forward) by an amount corresponding to a shortfall, so that the stop target position P1 can be located at the detection position P101 that is a desired stop position” [0060]. According to the  Applicant’s specification, when the first position is downstream, the driven gear is rotated in reverse, which is inconsistent with claim 9. For examination purposes, it is construed that the rotation amount of the motor is smaller and the motor rotates forward, however, the claim dependency for claim 9 must be corrected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0245309 (Mochizuki) in view of  US 2014/0277017 (Leimbach).
Regarding claim 1, Mochizuki discloses an electric stapler (staple unit; 300)(Figure 1) including a clamp part (anvil unit; 350) that clamps a paper bundle (“the anvil head rocks counter-clockwise to nip and support binding media at a position that corresponds to the thickness thereof”; [0028]), a penetration part (staple head unit; 330) that causes a staple to penetrate the paper bundle (“the staple head unit comprises the sheet loading table, the driver, the former, the sheath and the bending block”; [0017]. “The staple driving unit of the driver displaced further upward separates from the adhesive staples that have been bent and are adhering to the next staple by adhesive tape. Formed and separated staples are driven by the binding media”; [0023]), a clinch part (clincher unit; 360) that bends the staple penetrating the paper bundle to bind the paper bundle (“the clincher head bends staples that have been driven”; [0031]), and a motor (motor; MO) that drives the clamp part, the penetration part, and the clinch part, and performing binding processing accompanying rotation of the motor by sequentially performing a clamping process of clamping the paper bundle with the clamp part, a penetrating process of causing the staple to penetrate the paper bundle with the penetration part, and a clinching process of bending the staple penetrating the paper bundle with the clinch part (“the motor drives the staple head unit and the anvil unit via the actuating lever and the interlock lever and by driving the clincher unit, it controls the series of operations of the stapler”; [0016]), the electric stapler comprising: 
a first position detection unit (drive detection sensor; SE2) that detects that a rotational position of the motor passes a first position (“The drive detection sensor SE2 is disposed to enable detecting the binding position before the idling position…it is arranged in a position to detect the state prior to releasing the anvil unit…it is an activation position sensor”; [0062]); Note: The motor controls releasing of the anvil unit [0016], and therefore the drive detection sensor is indirectly detecting a position of the motor.
a braking unit that applies braking to the motor after it is detected that the motor passes the first position (SE2 is an activation position sensor that is used to apply a brake after a prescribed delay time based on detection signal, via a delay circuit”; [0062]); 
Mochizuki does not disclose a difference calculation unit that calculates a difference between a position at which the motor is stopped by the braking unit and a predetermined stop target position of the motor; and a motor control unit that moves a rotational position of the motor to the stop target position by rotating the motor forward or in reverse by the calculated difference.
Leimbach discloses a difference calculation unit that calculates a difference between a position at which the motor is stopped (last stored position) and a predetermined stop target position (home state position) of the motor (“if the last stored articulation position is not the articulation home state position, the processor may calculate the direction and time of rotation of the motor required to return the end effector to the articulation home state position based on the last stored articulation position”; [0386]); and a motor control unit that moves a rotational position of the motor to the stop target position by rotating the motor forward or in reverse by the calculated difference (“knowledge of the articulation position of the end effector may allow the controller to determine whether the motor needs to be activated to return end effector to the articulation home state position and, if so, to determine the direction of rotation, and the amount of the rotation, of the motor required to return the end effector to the articulation home state position”; [0385]). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Mochizuki’s electric stapler to include a calculation unit that calculates a difference between a position the motor stopped and the home position and a motor control unit that moves a rotational position of the motor by the calculated difference. Doing so would facilitate a reliable return of one or more of the assemblies to a home state, as recognized by Leimbach [0372].
Regarding claim 4, Mochizuki, as modified by Leimbach, discloses the electric stapler according to claim 1, Leimbach further discloses wherein when a stop position of the motor (last stored position) is located downstream of the stop target position (home state position) in a rotation direction of the motor, the motor control unit moves a rotational position of the motor to the stop target position by rotating the motor in reverse by the calculated difference (“knowledge of the articulation position of the end effector may allow the controller to determine whether the motor needs to be activated to return end effector to the articulation home state position and, if so, to determine the direction of rotation, and the amount of the rotation, of the motor required to return the end effector to the articulation home state position”; [0385]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Mochizuki’s electric stapler to include a motor control unit that moves a rotational position of the motor in reverse by the calculated difference. Doing so would facilitate a reliable return of one or more of the assemblies to a home state, as recognized by Leimbach [0372].
Regarding claim 5, Mochizuki, as modified by Leimbach , discloses the electric stapler according to claim 1, Leimbach further discloses wherein when a stop position of the motor (last stored position) is located upstream of the stop target position (home state position) in the rotation direction of the motor, the motor control unit moves a rotational position of the motor to the stop target position by rotating the motor forward by the calculated difference (“knowledge of the articulation position of the end effector may allow the controller to determine whether the motor needs to be activated to return end effector to the articulation home state position and, if so, to determine the direction of rotation, and the amount of the rotation, of the motor required to return the end effector to the articulation home state position”; [0385]).  
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Mochizuki’s electric stapler to include a motor control unit that moves a rotational position of the motor forward by the calculated difference. Doing so would facilitate a reliable return of one or more of the assemblies to a home state, as recognized by Leimbach [0372].
Regarding claim 10, Mochizuki, as modified by Leimbach, discloses the electric stapler according to claim 1, Mochizuki further discloses wherein the first position is set within a range (before idle position; SE2 ON state 5)(Figure 6) between a rotation range of the motor at a time when the clamping process is performed and a rotation range of the motor at a time when the clinching process is performed (clamping and cinching is performed between state 3 and 4 when SE2 is OFF [0066-0067](Figure 6). SE2 turns ON before stapler is in the idling position and turns OFF after leaving idle range State 3 and 9 (Figure 6) before moving to the clamping process and clinching process (state 3-4, 9-10)(Figure 6). See claim objection/interpretation to claim 10 above.

Regarding claim 15, Mochizuki discloses an electric stapler (staple unit; 300) including a clamp part (anvil unit; 350) that clamps a paper bundle (“the anvil head rocks counter-clockwise to nip and support binding media at a position that corresponds to the thickness thereof”; [0028]), a penetration part (staple head unit; 330) that causes a staple to penetrate the paper bundle (“the staple head unit comprises the sheet loading table, the driver, the former, the sheath and the bending block”; [0017]. “The staple driving unit of the driver displaced further upward separates from the adhesive staples that have bent and are adhering to the next staple by adhesive tape. Formed and separated staples are driven by the binding media”; [0023]), a clinch part (clincher unit; 360) that bends the staple penetrating the paper bundle to bind the paper bundle (“the clincher head bends staples that have been driven”; [0031]), and a motor (motor; MO) that drives the clamp part, the penetration part, and the clinch part, and performing binding processing accompanying rotation of the motor by sequentially performing a clamping process of clamping the paper bundle with the clamp part, a penetrating process of causing the staple to penetrate the paper bundle with the penetration part, and a clinching process of bending the staple penetrating the paper bundle with the clinch part (“the motor drives the staple head unit and the anvil unit via the actuating lever and the interlock lever and by driving the clincher unit, it controls the series of operations of the stapler”; [0016]), the electric stapler comprising: 
a first position detector (drive detection sensor; SE2) that detects that a rotational position of the motor passes a first position (“The drive detection sensor SE2 is disposed to enable detecting the binding position before the idling position…it is arranged in a position to detect the state prior to releasing the anvil unit…it is an activation sensor”; [0062]); Note: The motor controls releasing of the anvil unit [0016], and therefore the drive detection sensor is indirectly detecting a position of the motor and 
a controller (“the electric stapler can use a built-in control means for controlling the drive motor”; [0090]) that applies braking to the motor after it is detected that the motor passes the first position (SE2 is an activation position sensor that is used to apply a brake after a prescribed delay time based on detection signal, via a delay circuit”; [0062]).
Mochizuki does not disclose wherein the controller calculates a difference between a position at which the motor is stopped and a predetermined stop target position of the motor, and moves a rotational position of the motor to the stop target position by rotating the motor forward or in reverse by the calculated difference.
Leimbach discloses a difference calculation unit that calculates a difference between a position at which the motor is stopped (last stored position) and a predetermined stop target position (home state position) of the motor (“if the last stored articulation position is not the articulation home state position, the processor may calculate the direction and time of rotation of the motor required to return the end effector to the articulation home state position based on the last stored articulation position”; [0386]); and a motor control unit that moves a rotational position of the motor to the stop target position by rotating the motor forward or in reverse by the calculated difference (“knowledge of the articulation position of the end effector may allow the controller to determine whether the motor needs to be activated to return end effector to the articulation home state position and, if so, to determine the direction of rotation, and the amount of the rotation, of the motor required to return the end effector to the articulation home state position”; [0385]). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Mochizuki’s electric stapler to include a calculation unit that calculates a difference between a position the motor stopped and the home position and a motor control unit that moves a rotational position of the motor by the calculated difference. Doing so would facilitate a reliable return of one or more of the assemblies to a home state, as recognized by Leimbach [0372].

Claims 2-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US2004/0245309 (Mochizuki) in view of US2014/0277017 (Leimbach) and further in view of US2015/0097510 (Katayama).
Regarding claim 2, Mochizuki, as modified by Leimbach, discloses the electric stapler according to claim 1, Mochizuki further discloses wherein after the motor (motor; MO) rotates via drive inertia [0062] for a predetermined time (via time delay circuit; [0062]) after it is detected that the motor passes the first position (“drive position sensor SE2 switches to ON (state 5; Figure 6) to detect the binding means is positioned before the idling position region. Based on this output, the drive motor is stopped while SE3 is switched ON. At state 6, SE3 is reset to OFF and at the same time it recovers to within the idling position region; [0067]. “Then based on the output of the operating position sensor SE2, it is stopped. The binding means whose movement continues with the drive motor continuing drive under inertia recovers to the initial position at state 7”; [0068]), the braking unit applies braking to the motor (SE2 is an activation position sensor that is used to apply a brake after a prescribed delay time based on detection signal, via a delay circuit”; [0062]). 
However, Mochizuki does not explicitly state wherein the motor is decelerated for a predetermined time after it is detected that the motor passes the first position.
Katayama discloses a motor decelerates when in a free run stop method (a stop method of inertia rotation [0009])(Figure 6).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Mochizuki’s motor to decelerate for a predetermined time after it is detected that the motor passes the first position. Motor deceleration during a free run stop method is known in the art, as disclosed by Katayama and the slower speed would help ensure it will not overrun the idling position.
Regarding claim 3, Mochizuki, as modified by Leimbach, discloses the electric stapler according to claim 1, Mochizuki further discloses wherein after the motor (motor; MO)  rotates via drive inertia [0062] for a predetermined distance (“a stapler apparatus that recovers a binding means reciprocally driven by a drive motor to within an idle position region by inertia after stopping that drive motor, equipped with an operating position sensor that detects the actuating position of the aforementioned binding means before the idle position region and that acquire the timing to stop the aforementioned drive motor”; [0006]) after it is detected that the motor passes the first position (“The drive detection sensor SE2 is disposed to enable detecting the binding position before the idling position…it is arranged in a position to detect the state prior to releasing the anvil unit…it is an activation position sensor”; [0062]), the braking unit applies braking to the motor (SE2 is an activation position sensor that is used to apply a brake after a prescribed delay time based on detection signal, via a delay circuit”; [0062]). 
However, Mochizuki does not explicitly state wherein the motor is decelerated for a predetermined distance after it is detected that the motor passes the first position.
Katayama discloses a motor decelerates when in a free run stop method (a stop method of inertia rotation [0009])(Figure 6).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Mochizuki’s motor to decelerate for a predetermined distance after it is detected that the motor passes the first position. Motor deceleration during a free run stop method is known in the art, as disclosed by Katayama and the slower speed would help ensure it will not overrun the idling position.
Regarding claims 6 and 7, Mochizuki, as modified by Leimbach , discloses the electric stapler according to claim 1, Leimbach further discloses wherein the first position (last stored position) is located downstream of the stop target position (home state position) in a rotation direction of the motor and is set at a position separated from the stop target position by a first distance , and wherein the difference calculation unit calculates a difference between the rotation amount of the motor and the first distance (“if the last stored articulation position is not the articulation home state position, the processor may calculate the direction and time of rotation of the motor required to return the end effector to the articulation home state position based on the last stored articulation position”; [0386]). 
Neither Mochizuki nor Leimbach disclose wherein a rotation amount detection unit that detects a rotation amount of the motor from a start of the braking (deceleration) to a stop of the motor.  Note: it is construed that the start of braking occurs when the motor starts to decelerate. Definition braking: a device for slowing or stopping a moving mechanism by the absorption or transfer of the energy of momentum, usually be means of friction (dictionary.com).
Katayama discloses a motor control comprising a rotation amount detection unit that detects a rotation amount of the motor since a start of braking (deceleration) of the motor (“signal Sr indicating the number of rotations is the number of rotations indicating a detection result of the number of rotations of the motor”; [0036]); Note: the signal indicating the number of rotations Sr is measured during the driving mode, deceleration mode, and stop mode as shown in Figure 4.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Mochizuki’s stapler to include the control of Katayama comprising a rotation amount detection unit that detects a rotation amount of the motor since the start of braking (deceleration). Detecting a rotation amount of the motor provides an accurate number of rotations provided to the control circuit thereby outputting an accurate stop command signal of the stop of the motor, as disclosed by Katayama [0044].
Regarding claim 8, Mochizuki, as modified by Leimbach, discloses the electric stapler according to claim 6, Leimbach further discloses wherein when the rotation amount of the motor is larger than the first distance, the motor control unit causes the motor to rotate in reverse by the calculated difference (“knowledge of the articulation position of the end effector may allow the controller to determine whether the motor needs to be activated to return end effector to the articulation home state position and, if so, to determine the direction of rotation, and the amount of the rotation, of the motor required to return the end effector to the articulation home state position”; [0385]). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Mochizuki’s electric stapler to include a calculation unit that calculates a difference between a position the motor stopped and the home position and a motor control unit that moves a rotational position of the motor by the calculated difference. Doing so would facilitate a reliable return of one or more of the assemblies to a home state, as recognized by Leimbach [0372]. .
Regarding claim 9, as interpreted under 112(b) above, Mochizuki, as modified by Leimbach, discloses the electric stapler according to claim 6, Leimbach further discloses wherein when the rotation amount of the motor is smaller than the first distance, the motor control unit causes the motor to rotate forward by the calculated difference (“knowledge of the articulation position of the end effector may allow the controller to determine whether the motor needs to be activated to return end effector to the articulation home state position and, if so, to determine the direction of rotation, and the amount of the rotation, of the motor required to return the end effector to the articulation home state position”; [0385]). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Mochizuki’s electric stapler to include a calculation unit that calculates a difference between a position the motor stopped and the home position and a motor control unit that moves a rotational position of the motor by the calculated difference. Doing so would facilitate a reliable return of one or more of the assemblies to a home state, as recognized by Leimbach [0372]. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0245309 (Mochizuki) in view of  US2015/0097510 (Katayama).
Regarding claim 11, Mochizuki discloses an electric stapler (staple unit; 300) including a clamp part (anvil unit; 350) that clamps a paper bundle (“the anvil head rocks counter-clockwise to nip and support binding media at a position that corresponds to the thickness thereof”; [0028]), a penetration part (staple head unit; 330) that causes a staple to penetrate the paper bundle (“the staple head unit comprises the sheet loading table, the driver, the former, the sheath and the bending block”; [0017]. “The staple driving unit of the driver displaced further upward separates from the adhesive staples that have been bent and are adhering to the next staple by adhesive tape. Formed and separated staples are driven by the binding media”; [0023]), a clinch part (clincher unit; 360) that bends the staple penetrating the paper bundle to bind the paper bundle (“the clincher head bends staples that have been driven”; [0031]), and a motor (motor: MO) that drives the clamp part, the penetration part, and the clinch part, and performing binding processing accompanying rotation of the motor by sequentially performing a clamping process of clamping the paper bundle with the clamp part, a penetrating process of causing the staple to penetrate the paper bundle with the penetration part, and a clinching process of bending the staple penetrating the paper bundle with the clinch part (“the motor drives the staple head unit and the anvil unit via the actuating lever and the interlock lever and by driving the clincher unit, it controls the series of operations of the stapler”; [0016]), the electric stapler comprising: 
a first position detection unit (drive detection sensor; SE2) that detects that a rotational position of the motor passes a first position (“The drive detection sensor SE2 is disposed to enable detecting the binding position before the idling position…it is arranged in a position to detect the state prior to releasing the anvil unit…it is an activation position sensor”; [0062]); Note: The motor controls releasing of the anvil unit [0016], and therefore the drive detection sensor is indirectly detecting a position of the motor and
a braking unit that applies braking to the motor (SE2 is an activation position sensor that is used to apply a brake after a prescribed delay time based on detection signal, via a delay circuit”; [0062]).
Mochizuki does not disclose a deceleration unit that reduces a rotational speed of the motor after it is detected that the motor passes the first position; a rotation amount detection unit that detects a rotation amount of the motor since a start of deceleration of the motor; and wherein a braking unit applies braking to the motor when it is detected that the rotation amount reaches a predetermined value.
Katayama discloses a motor control comprising a deceleration unit that reduces a rotational speed of the motor (at time t2 the operating mode is shifted from the driving mode to the deceleration mode, so that the motor starts to decelerate”; [0061]); a rotation amount detection unit that detects a rotation amount of the motor since a start of deceleration of the motor (“signal Sr indicating the number of rotations is the number of rotations indicating a detection result of the number of rotations of the motor”; [0036]); Note: the signal indicating the number of rotations Sr is measured during the driving mode, deceleration mode, and stop mode as shown in Figure 4 and a braking unit that applies braking to the motor when it is detected that the rotation amount reaches a predetermined value (“the stop control circuit outputs the stop command signal based on the signal Sr indicating the number of rotations”; [0044]). Katayama further discloses during a free run stop method (a stop method of inertia rotation[0009]), the regenerative current flows during the time of inertia rotation and abnormal noise may be generated [0010](Figure 6), however, when the driving signal output to the motor becomes off at the state where the rotation of the motor is completely stopped, it is possible to prevent regenerative current from flowing while the motor is rotated by inertia at the rotation stop of the motor [0074].
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Mochizuki’s stapler to include the control of Katayama comprising a deceleration unit, rotation amount detection unit, and brake applied when it is detected the rotation amount reaches a predetermined value. Doing so would prevent abnormal noise from being generated while the motor is rotated by its inertia at the rotation stop of the motor, thereby stopping the rotation of the motor in silence, as disclosed by Katayama [0074].
Regarding claim 12, Mochizuki, as modified by Katayama, discloses the electric stapler according to claim 11, Mochizuki further discloses wherein the predetermined value is a predetermined stop target position of the motor (“the drive detection sensor SE2 is disposed to enable detecting the binding position to acquire the timing to apply the brake to the motor just before the idling position so that when the stapling process is completed and the stapler is returning to the idling position at high speed, it will not overrun the idling position under the drive inertia of the motor to accurately stop it at the idling position”; [0062]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US2004/0245309 (Mochizuki) in view of US2014/0277017 (Leimbach) and further in view of US2016/0009116 (Sato).
Regarding claim 13, Mochizuki, as modified by Leimbach, discloses the electric stapler according to claim 1, however, neither Mochizuki nor Leimbach disclose a post-processing device.
Sato discloses a post-processing device (30) comprising a stapler (32)(Figure 1) (“if there is a command for binding a sheet bundle by using the stapler 32 equipped in the post-processing device 30, stapling operation using the stapler is executed”; [0052]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to incorporate the stapler of Mochizuki, as modified by Leimbach, in the post-processing device disclosed by Sato. Including staplers for stapling bundles of papers post-processing is known in the art, as disclosed by Sato. In addition, Mochizuki’s stapler, as modified by Leimbach, would facilitate a reliable return of one or more of the assemblies to a home state, as disclosed by Leimbach, while also resulting in accurate stapling of the bundles of paper.
Regarding claim 14, Mochizuki, as modified by Leimbach, discloses the electric stapler according to claim 1; however, neither Mochizuki nor Leimbach disclose an image forming system comprising a post-processing device.
Sato discloses an image forming system (43)(Figure 1) comprising a post-processing device (30)(“if there is a command for binding a sheet bundle by using the stapler 32 equipped in the post-processing device 30, stapling operation using the stapler is executed”; [0052]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to incorporate the stapler of Mochizuki, as modified by Leimbach, in the image forming system comprising a post-processing device disclosed by Sato. Including staplers for stapling bundles of papers in image forming devices is known in the art, as disclosed by Sato. In addition, Mochizuki’s stapler, as modified by Leimbach, would facilitate a reliable return of one or more of the assemblies to a home state, as disclosed by Leimbach, while also resulting in accurate stapling of the bundles of paper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2005/0269381 (Kobayashi) discloses a driver motor controlled by a predetermined number of counted pulses.
US 2003/0066858 (Holgersson) discloses counting motor steps in forward and reverse during stapling operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOY N SANDERS whose telephone number is (571)272-6668. The examiner can normally be reached 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.S./Examiner, Art Unit 3731                  

/JOSHUA G KOTIS/Examiner, Art Unit 3731